Citation Nr: 1113452	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  03-26 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating higher than 70 percent on an extra-schedular basis for the service-connected residuals of a gunshot wound to the right hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to August 1969 and is a recipient of a Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in May 2006.  A transcript of that proceeding is of record.

This case most recently was before the Board in December 2009.  At that time, the Board granted the Veteran's claim of entitlement to an increased rating higher than 50 percent for his right hand disability and awarded him the maximum schedular rating of 70 percent.  The Board also referred the issue of entitlement to an extra-schedular rating to VA's Director of Compensation and Pension Service.  The case since has been returned to the Board for further appellate action.
 

FINDING OF FACT

The residuals of the gunshot wound to the Veteran's right hand are not so exceptional or unusual as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for the residuals of a gunshot wound to the right hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8515 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but that VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  These provisions also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the Veteran was provided with the notice required under the VCAA with respect to the underlying increased rating claim by letter mailed in October 2003.  He was provided with notice regarding the requirements for establishing entitlement to an increased rating on an extra-schedular basis in the July 2003 statement of the case.  In addition, he was provided with notice regarding the effective-date element of his claim by letter mailed in April 2006.  Although the Veteran was not provided with adequate notice prior to the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and completion of all indicated development, the claim was readjudicated in December 2010.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that all available service and post-service evidence identified by the Veteran has been obtained and that he was afforded an appropriate VA examination in September 2007.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence, to include medical records, that could be obtained.  The Board is also unaware of any such outstanding evidence.

In addition, insofar as this claim was referred to the Director of Compensation and Pension Service in January 2010 for extra-schedular consideration and considered by the Director in June 2010, there has been full compliance with the Board's December 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The Board notes that the claims file contains two temporary folders and that review of these folders indicates that additional claims have been processed since this case most recently was before the Board.  The claims file does not appear to contain all of the documents pertaining to these claims.  However, these claims are not pertinent to the issue on appeal, and all documents pertinent to this issue are clearly of record.  Accordingly, the Board may proceed to issue a final decision at this time.  

The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non-prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In exceptional cases where the Rating Schedule is deemed inadequate, the Under Secretary for Benefits or the Director of Compensation and Pension Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  However, it may determine whether a claim merits submission for an extraschedular evaluation, and once that occurs may proceed to address the extraschedular claim on its merits as part of the appeals process.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the disability picture is adequately contemplated by the Rating Schedule.  If the disability is not adequately contemplated by the Rating Schedule, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If any of these factors are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, in order to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Analysis

As an initial matter, the Board notes that the residuals of the gunshot wound to the Veteran's right hand had served as the basis for three other compensation awards.  In a March 2004 decision review officer decision, service connection was granted for a psychiatric disability as secondary to the Veteran's right hand disability, and a 30 percent rating was assigned.  In two separate rating decisions dated in January 2010, the Veteran also was awarded special monthly compensation for loss of use of his right hand and a total disability rating based on individual unemployability as a result, in part, of his right hand disability.  

The Board addressed the applicability of the pertinent schedular rating criteria in its December 2009 decision.  At that time, the Board determined that a 70 percent rating was warranted for the Veteran's right hand disability throughout the appeal period.  A 70 percent rating is the maximum schedular rating available under the applicable Diagnostic Code.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

After the Board remanded the case in December 2009, the issue of entitlement to an extra-schedular rating for the Veteran's right hand disability was referred to the Director of Compensation and Pension Service.  In June 2010, the Director determined that an extra-schedular rating was not warranted because the disability did not result in marked interference with employment or frequent hospitalization.  After careful consideration of the record, including all pertinent medical evidence and the Veteran's statements and testimony, the Board concurs with the Director's determination that an extra-schedular rating is not warranted in this case.

First, the evidence shows that the Veteran's right hand disability did not markedly interfere with his employment.  See 38 C.F.R. § 3.321(b)(1).  The Veteran told a VA examiner in June 2004 that he often dropped objects, but he also reported lifting heavy objects and pushing carts at work.  That examiner concluded that despite the Veteran's significant impairment "for the most part he is still able to do a very vigorous kind of activity."  In September 2007, the Veteran informed a VA examiner that he had retired in 2005 after a 25-year career with the United States Postal Service.  

While the Board acknowledges that the limited function of the Veteran's right hand undoubtedly resulted in some occupational impairment prior to his retirement, it is further noted that there is no evidence that such impairment exceeded the level of impairment already contemplated by the 70 percent rating assigned for the entire claims period.  This rating was assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, for, among other things, complete paralysis of the dominant hand, and it is the highest possible schedular evaluation.  Given that the rating is for complete paralysis, including deformity, weakness, and muscle atrophy, the Board finds that these criteria fully take into consideration all of the possible disability that could be caused by the Veteran's very serious hand injury.  The only other criteria or factors of functional impairment that could be considered are unemployability and loss of use, but the Veteran has already been awarded special monthly compensation for loss of use of his right hand and a total disability rating based on individual unemployability.  Accordingly, there is no additional level of disability that could be compensated by way of assigning an extraschedular evaluation as the disability is already being fully compensated.  

Second, the record clearly shows the Veteran's right hand disability has not resulted in frequent periods of hospitalization.  Indeed, there is no evidence that the Veteran has been hospitalized for treatment for his right hand disability recently or since leaving service.  VA treatment records reflect that he has been treated for many medical conditions during the past several years, but that he has received only very minimal treatment for the residuals of the gunshot wound to his right hand during the past decade or so.

In that regard, the Board further notes that the symptomatology and level of severity of the Veteran's right hand disability are adequately contemplated by the applicable rating criteria.  See Thun, 22 Vet. App. 111.  The September 2007 VA examination report, which the Board used as the basis for its December 2009 decision to award the maximum schedular rating, specifically addressed each one of the rating criteria listed under Diagnostic Code 8515.  It is clear from that report, as well as from VA examination reports dated in December 2001 and June 2004 and from the Veteran's statements and testimony, that his right hand disability is characterized by most, though not all, of the criteria required for a 70 percent rating under Diagnostic Code 8515.  

The Board notes that the Veteran told VA examiners in January 2004 and September 2007 that he experiences embarrassment when others attempt to shake his hand.  To the extent that this embarrassment stems from his physical deformity, such deformity is contemplated by "ape hand," one of the criteria required for a 70 percent rating under Diagnostic Code 8515.  Moreover, any embarrassment or psychological effects the Veteran experiences as a result of his deformity are contemplated by the separate 30 percent rating that is secondarily assigned for his psychiatric disability.  Assigning an extra-schedular rating based on his embarrassment, therefore, would violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14 (2010).

The Board also notes that the Veteran's right hand disability is characterized by the absence of bone in some fingers.  The Veteran's disability is rated based on peripheral nerve impairment, rather than bone impairment, and there is no indication in the record that his bone impairment is productive of any symptomatology that is different from or greater than the symptomatology produced by his nerve impairment.  See 38 C.F.R. § 4.73, Note to Diagnostic Code 5309 (2010) ("The hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.").  To the extent that his bone impairment is productive of deformity, as discussed above, such deformity is already contemplated by the 70 percent rating assigned under Diagnostic Code 8515.  To the extent that his bone impairment limits hand function, such impairment also is contemplated by the 70 percent rating assigned under Diagnostic Code 8515.  Again, assigning an extra-schedular rating based on bone impairment would violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14.

The Board acknowledges that the injury sustained by the Veteran during his combat service in the Republic of Vietnam continues to have a significant impact on his life.  The Veteran's credible and competent testimony and statements establish that everyday tasks such as fastening buttons, twisting door knobs, and tying shoes are difficult, if not impossible, for him to accomplish with his dominant right hand.  However, the 70 percent rating currently assigned for his disability takes the symptomatology and level of severity of that disability into account.  In the absence of any evidence of marked interference with employment or frequent periods of hospitalization, the Board simply cannot grant the claim for entitlement to an increasing rating higher than 70 percent on a extra-schedular basis.

In sum, the Board concurs with the June 2010 determination of the Director of Compensation and Pension that the Veteran's right hand disability does not present a disability picture so exceptional as to warrant an extra-schedular rating.  Accordingly, an increased rating higher than 70 percent on an extra-schedular basis for residuals of a gunshot wound to the right hand is not warranted.
 

ORDER

Entitlement to an increased rating higher than 70 percent on an extra-schedular basis for the residuals of a gunshot wound to the right hand is denied.




____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


